      Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

UNITED STATES OF AMERICA

      v.                                           CR. NO. 3:20-cr-00093-SMD

JOON LLC, d/b/a AJIN USA

                                    PLEA AGREEMENT

                             I. BACKGROUND INFORMATION

A.   Attorneys

Defense Attorney:                   William Espy
                                    Melton, Espy & Williams,PC

Assistant United States Attorney:   Stephanie C. Billingslea
                                    Erica H.Pencak(U.S. Department of Justice Trial Attorney)

B.   Count and Statute Charged

Count 1:      29 U.S.C. § 666(e) — Willful Violation Causing Death to Employee

C.   Count Pleading Pursuant to Plea Agreement

Count 1:      29 U.S.C. § 666(e)

D.     Statutory Penalties

Count 1:      A fine of not more than $500,000(29 U.S.C. § 666(e); 18 U.S.C. § 3559(a)(7), 18
              U.S.C. § 3571(c)(4))

              A term of imprisonment of not more than six months(29 U.S.C. § 666(e))

              A term of probation of not more than five years(18 U.S.C. § 3561(c)(2))

              A special assessment fee of $50(18 U.S.C. § 3013(a)(1)(B)(ii))

              Restitution is authorized (18 U.S.C. § 3663(a)(3))
      Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 2 of 21




E.     Elements of the Offense

Count 1:       29 U.S.C. § 666(e)

               First:        The defendant was an "employer," within the meaning of29 U.S.C.
                             § 652(5);

               Second:       The defendant violated an OSH Act standard or regulation
                             promulgated pursuant to 29 U.S.C. § 665;

               Third:        The violation was willful; and

               Fourth:       The violation caused death to any "employee," within the meaning
                             of 29 U.S.C. § 652(6).

                                    II. INTRODUCTION

       Stephanie C. Billingslea, Assistant United States Attorney, Erica H. Pencak, U.S.

Department of Justice Trial Attomey, and William Espy, attomey for the defendant, Joon LLC

d/b/a/ Ajin USA ("Ajin"), pursuant to Rule 11(c)(1)(A) and Rule 11(c)(1)(C) ofthe Federal Rules

of Criminal Procedure, with the authorization of the defendant, submit this plea agreement. The

terms are as follows.

       Because the count of conviction is a Class B misdemeanor, see 29 U.S.C. § 666(e); 18

U.S.C. § 3559(a)(7), the Sentencing Guidelines do not apply. U.S.S.G. § 1B1.9. The court is

authorized to impose any sentence authorized by statute. Id. at Application Note 1.

                        III. JOINT SENTENCING RECOMMENDATION

       1.      The govemment and the defendant have agreed to the following sentence, which

they will jointly recommend to the Court at sentencing:

               a. A fine of $500,000; and




                                               2
      Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 3 of 21




               b. Restitution to the estate ofthe victim, Regina Elsea, in the amount of$1 million,

                   representing lost earnings; and

               c. A three-year term of probation, to include as a special condition:

                       i. Compliance with the attached Safety Compliance Plan.

                          IV. THE GOVERNMENT'S PROVISIONS

       2.      Pursuant to Rule 11(c)(1)(A), the government agrees that it will not bring any

additional charges against the defendant for the conduct described in the Information.

                           V. THE DEFENDANT'S PROVISIONS

       3.      The defendant agrees to plead guilty to Count 1 and to make factual admissions of

guilt in open court. The defendant further agrees to waive any right the defendant may have to

subsequently withdraw the guilty plea pursuant to Rule 11(d). The defendant also promises to

refrain from taking any action inconsistent with the terms of this agreement.

       4.      The defendant understands that the defendant will be permitted to withdraw the

guilty plea in the event that the Court does not accept any or all of the recommendations made

pursuant to Rule 11(c)(1)(C). The defendant also understands that the defendant will be allowed

to withdraw the guilty plea in the event that the Court does not accept any or all ofthe provisions

set forth pursuant to Rule 11(c)(1)(A).

       5.      The defendant agrees not to commit any other federal, state, or local offense while

awaiting sentencing, regardless of whether that offense is charged or chargeable. The defendant

agrees to provide truthful information to Probation and to the Court in all presentence and

sentencing proceedings.




                                                3
      Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 4 of 21




       6.      The defendant agrees to pay all fines and restitution imposed by the Court to the

Clerk of the Court. The defendant acknowledges that the full fine and restitution amounts shall be

considered due and payable immediately. Ifthe defendant cannot pay the full amount immediately

and is placed under the supervision of Probation at any time, the defendant agrees that Probation

will have the authority to establish payment schedules to ensure payment ofthe fine and restitution.

The defendant further agrees to cooperate fully in efforts to collect any financial obligation

imposed by the Court by set-off from federal payments, execution on non-exempt property, and

any other means the government deems appropriate. The defendant also agrees that its owners or

agents may be contacted by government officials regarding the collection of any financial

obligation imposed by the Court without notifying the defendant's attorney and outside the

presence of the defendant's attorney.

       7.      To facilitate the collection of financial obligations imposed in this case, the

defendant agrees to disclose fully all assets in which the defendant has any interest or over which

the defendant exercises control, directly or indirectly, including those held by a nominee or third

party. Further, the defendant will, if requested by the government, promptly submit a completed

financial statement to the Office ofthe United States Attorney for the Middle District of Alabama

in a form the government provides and as the government directs. The defendant promises that

such financial statement and disclosures will be complete, accurate, and truthful. The defendant

expressly authorizes the government to obtain a report on the defendant's credit in order to evaluate

the defendant's ability to satisfy any financial obligation imposed by the Court.

       8.      The defendant certifies that the defendant has made no transfer of assets in

contemplation ofthis prosecution for the purpose ofevading or defeating financial obligations that


                                                 4
      Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 5 of 21




are created by this agreement or that may be imposed upon the defendant by the Court. In addition,

the defendant promises that the defendant will make no such transfers in the future.

       9.      The defendant agrees to pay the $50 assessment fee on the date of sentencing.

                                         VI. FACTUAL BASIS

       10.     The defendant admits the allegations charged in the Information and understands

that the nature ofthe charges to which the plea is offered involves proofas to Count 1. Specifically,

the defendant admits that, at all times relevant to the Information, the following was true and

correct:

               a.      The defendant employed hundreds of workers at an auto-parts

manufacturing plant located at 1500 County Road 177 in Cusseta, Alabama 36852 ("Facility"),

including Regina Elsea ("Elsee), who was a machinery operator in the Facility's production

department("Operator").


               b.      Procedures designed to de-energize machinery to prevent it from starting up

during maintenance and servicing activities were often referred to as lockout/tagout procedures,

LOTO procedures, or LO/TO procedures("LO/TO procedures").

               c.      On or about June 18, 2016, while she was working in the production

department at the Facility, Elsea entered an enclosure containing several robots and other pieces

of machinery ("robotic cell") and attempted to troubleshoot a sensor fault on a piece of machinery

that had stopped working, without following LO/TO procedures for the robotic cell.

               d.      While she was inside the robotic cell, one of the robots energized and Elsea

was struck by a robotic arm, which pinned her against another piece of machinery. Her co-workers

freed her and performed first aid. She was transported to a hospital in Birmingham, where she died

                                                 5
      Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 6 of 21




from her injuries on or about the morning of June 19, 2016.

               e.     The defendant was aware that it was required to utilize LO/TO procedures,

but was also aware that employees were failing to follow these procedures and supervisors and

managers were failing to enforce them, as evidenced by, inter alia:

                      i.      An October 9, 2014, email from the Facility's General Manager for

HR & Administration warning defendant AJIN managers:"our employees are improperly locking

out, not locking out or by-passing the lockout procedures when required to do so. ... [S]ome of

our management condones this practice and allows this behavior to go on without taking corrective

action. ... Lock-Out Tag-Out is one ofthe most important safety procedures that we,as a Company

must follow to keep our employees safe." The email also warned about the safety risks of not

following LO/TO procedures.

                      ii.     A November 17, 2015, email from the Facility's Safety Manager to

defendant AJIN managers describing failure to follow LO/TO procedures as "an ongoing issue

that has not been addressed by management."

                      iii.    A May 5, 2016, email from the Facility's Safety Manager warning

defendant AJ1N managers that employees were not following LO/TO procedures because

"[c]ompliance is not being strictly enforced."

                      iv.     June 18, 2016, video footage from the 15 minutes prior to Elsea

being struck by the robotic arrn, which showed five other instances wherein Operators entered

robotic cells attempting to troubleshoot (or assist in troubleshooting) sensor faults, without

following LO/TO procedures. In each instance, a supervisor was present but did not attempt to

stop or reprimand them. The video footage also showed that two supervisors (who had been


                                                 6
      Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 7 of 21




observing this behavior) entered a robotic cell to assist in troubleshooting without following

LO/TO procedures.

       11.     If proper LO/TO procedures had been utilized, the machinery in the robotic cell

would not have been able to energize while Elsea was inside the robotic cell; she would not have

been struck by the robotic arm and she would not have been killed.

   VII. THE DEFENDANT'S WAIVER OF APPEAL AND COLLATERAL ATTACK

       12.     Understanding that 18 U.S.C. § 3742 provides for appeal by a defendant of the

sentence under certain circumstances, the defendant expressly waives any and all rights conferred

by 18 U.S.C. § 3742 to appeal the conviction or sentence. The defendant further expressly waives

the right to attack the conviction or sentence in any post-conviction proceeding, including

proceedings pursuant to 28 U.S.C. § 2255. Exempt from this waiver is the right to appeal or

collaterally attack the conviction or sentence on the grounds ofineffective assistance ofcounsel or

prosecutorial misconduct.

       13.     In return for the above waiver by the defendant, the government does not waive its

right to appeal any matter related to this case, as set forth at 18 U.S.C. § 3742(b). However,ifthe

government decides to exercise its right to appeal,the defendant is released from the appeal waiver

and may pursue any appeal pursuant to 18 U.S.C. § 3742(a).

                            VIII. BREACH OF THE PLEA AGREEMENT

       14.     The parties agree that the issue of whether either party has breached this agreement

at any time is one that will be resolved by the Court by a preponderance ofthe evidence, except as

set forth in paragraph 16. The parties agree that, should either party obtain information causing

the party to develop a good faith belief that the other party has breached this agreement, then the


                                                7
      Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 8 of 21




party will promptly file a written motion—or make an oral motion if doing so would be more

expedient—asking that the Court declare the other party to be in breach ofthe plea agreement.

        15.    The parties agree that, a breach of the plea agreement by the defendant would

include, but not be limited to:(1)failing to fulfill each of the defendant's obligations under this

plea agreement;(2)committing new criminal conduct; or (3)seeking to withdraw the guilty plea

or otherwise engaging in conduct inconsistent with the terms of this agreement. Should the Court

find the defendant to have breached this agreement: (1)the government will be free from its

obligations under this agreement;(2)the defendant will not be permitted to withdraw the guilty

plea;(3)the defendant's obligations and waivers under this agreement will remain in full force

and effect;(4)the defendant will be subject to prosecution for other crimes; and(5)the government

will be free to use against the defendant, directly and indirectly, in any criminal or civil proceeding,

all statements by the defendant and any information or materials provided by the defendant,

including statements made during the plea hearing and all statements made by the defendant

pursuant to proffer letters.

        16.     The parties agree that, in the event that the defendant breaches this agreement by

committing new criminal conduct, the government will be required to only establish probable

cause to believe that the defendant committed a new criminal offense for the Court to find the

defendant in breach ofthe plea agreement.

        17.    The parties agree that, should the Court find the government in breach of this plea

agreement, the defendant may cancel this agreement and thus be released from the appellate and

collateral attack waivers. The parties further agree that a breach of the plea agreement by the

government will not automatically entitle the defendant to withdraw the guilty plea and, if the


                                                  8
      Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 9 of 21




defendant should seek to withdraw the guilty plea on the basis ofsuch a breach, then the defendant

will be required to file a motion pursuant to Rule 11(d).

                    IX. THE DEFENDANT'S ACKNOWLEDGEMENTS

        18.     The defendant understands that the Court is neither a party to nor required to accept

this agreement. However, pursuant to Rule 1 1(c)(1)(C)ofthe Federal Rules ofCriminal Procedure,

ifthe Court accepts this agreement, the Court is bound by the sentencing recommendation set forth

in Section III of this agreement.

        19.    The defendant acknowledges that the defendant authorized and consented to the

negotiations between the government and the attorney for the defendant that led to this agreement.

        20.    The defendant understands that: (1)in pleading guilty, a duly authorized

representative of the defendant may be required to make statements under oath; and (2) the

government has a right to use against the defendant, in a prosecution for making false statements,

any statement that the defendant makes. However, as the defendant understands, the government

may not use as evidence against the defendant in any future proceeding involving the charges

alleged in the Information or related offenses, the defendant's guilty plea if the Court permits the

defendant to withdraw that guilty plea.

        21.    The defendant understands that if the defendant pleads guilty pursuant to this

agreement and the Court accepts that guilty plea, the defendant will waive certain rights, namely:

(1)the right to plead not guilty or to persist in a plea of not guilty; (2)the right to a jury trial;

(3)the right to be represented by counsel—and if necessary to have the Court appoint counsel—

at trial and at every other stage of the proceeding; and (4)the right at trial to confront and cross-

examine adverse witnesses, to present evidence, and to compel the attendance of witnesses.


                                                 9
     Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 10 of 21




         22.   The defendant understands:(1)the nature of each charge to which the defendant is

pleading guilty;(2)the maximum and minimum penalties associated with each charge to which

the defendant is pleading guilty, including fine, and a term of probation; (3)any applicable

mandatory minimum penalty associated with a charge to which the defendant is pleading guilty;

(4)any applicable forfeiture provision applicable to a charge to which the defendant is pleading

guilty; (5)the Court's authority to order restitution; and (6)the Court's obligation to impose a

special assessment.

         23.   The defendant confirms that the entirety of any agreement between the defendant

and the government is as set forth in this agreement and any addendum to this agreement and that

the government has not made any promises to the defendant other than those contained in this

agreement and any addendum to this agreement. This agreement consists of 12 pages and 28

paragraphs, an addendum, and Attachment A, entitled Safety Compliance Plan, consisting of 9

pages.

         24.   The defendant confirms that counsel has competently and effectively represented

the defendant throughout the proceedings leading to the entry of a guilty plea. The defendant is

satisfied with such representation.

         25.   The defendant enters this plea agreement and pleads guilty freely and voluntarily.

That is, the defendant acts without being influenced by any threats, force, intimidation, or coercion

of any kind.

         26.   The defendant understands that this agreement binds only the Office of the United

States Attorney for the Middle District of Alabama and the United States Department of Justice's

Environment and Natural Resources Division, but that the agreement does not bind any other


                                                 10
     Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 11 of 21




component of the United States Department of Justice, nor does it bind any state or local

prosecuting authority.

                         X. THE ATTORNEYS' ACKNOWLEDGEMENTS

       27.     The attorneys for the government and for the defendant acknowledge that this plea

agreement (including the addendum and Attachment A) contain the entirety of any agreement

between the parties and that the parties reached this plea agreement in accordance with the

procedure set forth at Rule 11.

       28.     The attorney for the defendant confirms that the attorney for the defendant advised

the defendant of:(1)the nature of the charges to which the defendant is pleading guilty;(2)the

penalties associated with those charges;(3) the rights that the defendant is waiving by pleading

guilty; and (4)the possibility that statements made by the defendant under oath during a plea

hearing may be used against the defendant in a subsequent prosecution for perjury or for making

a false statement.

       This    /St day of AVy../21P0.

                                             Respectfully submitted,

                                            LOUIS V. FRANKLIN, SR.
                                            UNITED STATES ATTORNEY




  erne H. Speirs
Criminal Chief




Stephanie Billingslea
Assistant United States Attorney

                                               11
    Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 12 of 21




JEFFREY BOSSERT CLARK
ASSISTANT ATTORNEY GENERAL
ENVIRONMENT AND NATURAL RESOURCES DIVISON
U.S. D•'      T OF JUSTICE



Erica H. Pencak
U.S. Department of Justice Trial Attorney




Joon LLC d/b/a/ Ajin USA, Defendant
BY: Jae Ik Jang, Chief Financial Officer




William Espy
                                 Iv\
Attorney for the Defendant
     Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 13 of 21




ATTACHMENT A
Safety Compliance Plan

PURSUANT TO PLEA AGREEMENT

United States v. Joon LLC d/b/a AJIN USA

The following standards and requirements for a SAFETY COMPLIANCE PLAN
("SCP") have been prepared pursuant to the Plea Agreement between Joon LLC d/b/a
AJIN USA("MN')and the United States ("Government")filed in the United States
District Court for the Middle District of Alabama. Compliance with all of the standards
and requirements of the SCP is an essential term of the Plea Agreement and is a condition
of Probation.

This SCP includes various provisions to ensure that the AJIN's auto parts manufacturing
facility located at 1500 Country Road 177 in Cusseta, Alabama 36852 ("AJIN
Facility") complies with all applicable requirements set forth by the Occupational Safety and
Health Act("OSH Act") and regulations promulgated pursuant to the OSH Act.


A. DEFINITIONS

   (1) "Affected Employee" has the meaning set forth in 29 C.F.R. 1910.147(b).

   (2) "Appropriate Device(s)" means a Lockout Device, Tagout Device, and/or any other
       device necessary to disable Machinery in order to prevent injury to employees during
       Servicing or Maintenance.

  (3) "AJIN Facility" means the auto parts manufacturing facility located at 1500 Country
      road 177 in Cusseta, Alabama 36852.

   (4) "Authorized Employee" has the rneaning set forth in 29 C.F.R. 1910.147(b).

   (5) "Employee" means a person who works at the AJIN Facility, regardless of whether that
       person is a permanent employee, temporary employee, contractor, employed by AJIN,
       and/or employed by a temporary agency or other third party, and includes supervisors,
       managers, and team leaders.

   (6) "Machinery" means machines and/or equipment that could harm employees due to
       unexpected energization or start up, or release of stored energy within the meaning of
       29 C.F.R. 1910.147(a).

  (7) "Lockout" and "Tagour (collectively "LOTO")have the meaning set forth in 29
      C.F.R. 1910.147(b).




                                               1
   Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 14 of 21




  (8) "Lockout Device,""Tagout Device," and "Energy Isolating Device" have the meaning
      set forth in 29 C.F.R. 1910.147(b).

 (9) "Servicing or Maintenance" means workplace activities such as constructing, installing,
     setting up, adjusting, inspecting, modifying, and maintaining and/or servicing machines
     or equipment. These activities include lubrication, cleaning or unjamming of machines
     or equipment and making adjustments or tool changes, where the employee may be
     exposed to the unexpected energization or startup ofthe equipment or release of
     hazardous energy.

B. APPLICABILITY/PURPOSE

  (1) This SCP shall cover and apply to the AJIN Facility on the date of sentencing (as set
      out above) and at any time during the period of probation.
  (2) The SCP is not intended to replace the regulations promulgated pursuant to the
      OSH Act, any Occupational Safety and Health Administration("OSHA")guidance,
      or any other United States or state statute or regulation. The purpose of this
      SCP is to augment the requirements of existing law by increasing and improving
      t r a i n i n g, inspection s, reviews, and audits ofthe AJIN Facility; and require periodic
      reports to OSHA,the United States Probation Office for the Middle District of
      Alabama,the United States Attorney's Office for the Middle District of Alabama,
      the Environmental Crimes Section of the United States Department of Justice
      (collectively hereinafter "the United States"), and to ensure that A J IN is following
      the requirements of this SCP and all applicable OSH Act regulations and
      requirements.

C. SAFETY COMPLIANCE MANAGER

  (1) Within 30 days of sentencing, AJIN shall designate a senior manager or corporate
      officer as Safety Compliance Manager (hereinafter "SCM")and AJIN shall provide
      the name of the SCM to the United States. The SCM shall be responsible for
      coordinating with the Third Party Auditor (hereinafter "TPA"), as more fully
      described below; developing and implementing all ofthe procedures and systems
      required herein; establishing and implementing training programs; ensuring that
      inspections, reviews, and audits are carried out as required; and ensuring that all
      documents are properly maintained and that reports are made on a timely basis. All
      reports required under this SCP shall be prepared and/or reviewed by the SCM and
      signed under the penalty of perjury.

  (2) The SCM position will be filled by an individual with a significant safety
      compliance background, who is thoroughly familiar with the requirements of this
      SCP, and is knowledgeable about all applicable OSH Act regulations and
      requirements. The SCM shall show at the time of appointment that he/she has been
      trained specifically in LOTO within the last 12 months and shall maintain an annual
      training certification in LOTO.


                                               2
    Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 15 of 21




  (3) Within 60 days of sentencing, AJ1N shall ensure that all Employees have received a
      copy of this SCP and that this SCP is posted in a prominent place in the AJIN Facility.
      All Employees hired after this date shall be provided with a copy of the SCP as part of
      their orientation.

  (4) Within 60 days of sentencing, AJIN shall establish a procedure that requires all
      Employees to cooperate fully with the SCM,the TPA, and the United States in
      carrying out the reviewing, auditing and oversight functions required by applicable
      law and this SCP, and that makes failure to so cooperate grounds for dismissal.

 (5) The SCM shall be authorized to access all records and personnel for the purpose of
     ensuring compliance with this SCP. The SCM shall be authorized to implement all
     requirements of this SCP,and shall ensure that audits are carried out as required, that
     all documents are properly maintained and that reports are made on a timely basis
     to the TPA, and made available upon request by the United States.

  (6) If the SCM believes AJIN is not supporting the SCM's efforts to implement this SCP,
      or is failing to comply with or enforce any applicable OSH Act regulation or
      requirement — not limited to those regulations or requirements related to LOTO — the
      SCM shall inform the TPA.

  (7) AJ1N agrees not to retaliate against the SCM for carrying out his/her duties to
      implement this SCP.

D. THIRD PARTY AUDITOR

  (1) Within 60 days of sentencing, AJIN shall submit to the Government a list of three
      qualified candidates for the TPA position along with its recommendation for approval
      of one ofthe candidates, from which the Government, in consultation with OSHA will
      select a candidate to serve as the TPA. To the extent practicable, AJIN will endeavor to
      submit candidates that have not provided auditing services to AJIN within the last
      calendar year. In the event that none of the candidates is found acceptable, or if the
      work of the TPA is unsatisfactory at any time, the Government may require that AJIN
      supply additional candidates and/or that additional candidates be recommended by
      OSHA. The Government reserves the right to reject any proposed TPA. All work
      performed by the TPA and its auditors must be certified as being accurate and truthful.
      The certification shall be made with the understanding that any false information
      knowingly submitted is subject to prosecution under 18 U.S.C. §1001.

  (2) Qualifications. Qualified candidates for the TPA include individuals or firms that have
      staff capable of applying the most current International Standards Organization ("ISO")
      45001 (Occupational Health and Safety) and 19011 (Guidelines for Auditing
      Management Systems) and have the following experience, expertise, and capabilities:

       (a) expertise and competence in the regulatory programs under the OSH Act;


                                              3
    Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 16 of 21




       (b) experience in performing safety audits in industrial or manufacturing
           environments; and

       (c) sufficient expertise and competence to assess whether AJIN has adequate
           policies, procedures, and equipment in place to ensure compliance with this SCP
           and to ensure regulatory compliance, correct non-compliance, and prevent future
           non-compliance.

       (d) An individual who has experience performing safety audits in an automotive
           manufacture or robotics environment, and/or a Certified Safety Professional is
           preferred.

 (3) Contractual Independence. During the term of probation, the TPA shall not directly
     own any stock in AJIN; must have no other ongoing contractual or business
     relationship, other than that ofthe TPA, with AJIN; and may not seek or serve in other
     capacities with AJIN, unless first disclosed to the Government, and the Court, and
     unless expressly approved by the Government. The TPA must exercise independent
     judgment and ensure that the objectives set forth in this SCP are met. AJIN and the
     TPA shall notify the Government if any contractual relationships or proposed
     contractual relationships between AJIN and the TPA arise during the term of probation.

  (4) Functional Independence. The TPA shall function independently of AJIN, but may
      communicate with AJIN about the substance of its work. The TPA may consult with,
      but shall not receive or request approval in any form from any Employee of AJIN
      regarding the development, clearance, or evaluation of any document, report, or
      communication of any kind, whether draft or final, required by this SCP.

E. LOTO POLICIES AND PROCEDURES

  (i) Within 60 days of sentencing, The SCM shall review, and if necessary, update, AJIN's
       LOTO policies and procedures to ensure that:

       (a)   Written LOTO procedures exist for every piece of Machinery;

       (b) Supervisors', managers', and team leaders' responsibilities for ensuring
           enforcement of and compliance with the LOTO policies and procedures are
           clearly established;

       (c) Disciplinary measures are set forth for any Employee who fails to follow LOTO
           policies and procedures, and for any supervisor, manager, or team leader who
           fails to fulfill his/her responsibilities for ensuring enforcement of and compliance
           with the LOTO policies and procedures; the disciplinary measure for an
           Employee's second failure to follow LOTO policies and procedures, or for a
           supervisor, manager, or team leader's second failure to fulfill his/her
           responsibilities for ensuring enforcement of and compliance with the LOTO
           policies and procedures, shall be termination;


                                              4
    Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 17 of 21




       (d) All LOTO policies and procedures comply with all applicable OSH Act
           regulations and requirements; and

       (e) All LOTO policies and procedures are available in both English and Korean.

  (2) Within 30 days of hiring the TPA,the SCM shall submit all of AJIN's LOTO policies
      and procedures to the TPA. If the TPA determines that the LOTO policies and
      procedures fail to comply with the requirements ofthis section or with applicable OSH
      Act regulations and requirements, within 30 days of the TPA's determination, the SCM
      shall make the necessary additions and/or revisions and resubmit the revised policies
      and procedures to the TPA.

 (3) Within 30 days of finalization of the LOTO policies and procedures, every piece of
     Machinery shall have the LOTO procedures for that piece of Machinery posted at its
     entry point(s) and/or operator's station.

F. DESIGNATION OF AFFECTED AND AUTHORIZED EMPLOYEES FOR LOTO
   PURPOSES

  (1) The SCM shall compile a list of all Affected Employees and a list of all Authorized
      Employees. The list of Authorized Employees shall include the date upon which the
      Authorized Employee was provided with Appropriate Device(s), and the date upon
      which the Authorized Employee passed a LOTO proficiency test, described in
      Paragraph H.l.c., below.

  (2) The SCM shall update the lists when Employees are added or removed from either list
      due to hiring, termination or other separation, and/or change ofjob duties.

  (3) The SCM shall make both lists available to all Employees, so that Employees are
      aware if they are Affected Employees, Authorized Employees, or neither.

  (4) Within 30 days after hiring the TPA, and on a quarterly basis thereafter, the SCM shall
      provide both lists to the TPA and shall make both lists available to the United States
      upon request.

G. PROVISION OF LOCKOUT DEVICES

  (1) Within 60 days of sentencing, the SCM shall ensure that AJIN has supplied all
      Authorized Employees with Appropriate Device(s). For all individuals who become
      Authorized Employees after this date, the SCM shall ensure that AJ1N supplies
      Appropriate Device(s) to a new Authorized Employee before he/she performs service
      or maintenance on any Machinery.

  (2) The SCM shall maintain records of all Employees who have received Appropriate



                                             5
      Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 18 of 21




          Device(s) and shall make such records available to the United States upon request.

H. LOTO TRAINING

   (1) Within 30 days of the finalization of all LOTO policies and procedures in accordance
       with Section E., above, the SCM shall ensure that all Affected I and Authorized
       Employees have been provided with copies of and trained on all of AJIN's LOTO
       policies and procedures. The training must be provided in English, Korean, and any
       other language necessary to ensure that all Affected and Authorized Employees are
       properly trained, and must include:

          (a) Classroom-style review of all LOTO policies and procedures; and

          (b) Hands-on demonstration of the machine- or equipment-specific LOTO
              procedures for any and all Machinery the Employee will operate and/or work in
              close proximity to; and

          (c) A proficiency test that covers both general LOTO policies and procedures and
              machine- or equipment-specific LOTO procedures. No Employee may be an
              Authorized Employee without passing the proficiency test.

   (2) Within 30 days of the finalization of all LOTO policies and procedures in accordance
       with Section E., above, the SCM shall ensure that all managers, supervisors, and team
       leaders are trained on the roles and responsibilities they have for ensuring enforcement
       of and compliance with AJIN's LOTO policies and procedures.

  (3) For all individuals who become Authorized or Affected Employees after the training
      described in Paragraph 1 of this Section has taken place, the SCM shall ensure that a
      new Authorized or Affected Employee does not begin operating or using any
      Machinery until undergoing all training described in Paragraph 1 ofthis Section,
      and/or any training otherwise required by OSHA regulations.

   (4) For all individuals who become managers, supervisors, and team leaders after the
       training described in Paragraph 2 of this Section has taken place, the SCM shall ensure
       that the new managers, supervisors, and team leaders do not begin their supervisory or
       managerial duties until undergoing the training described in Paragraph 2 of this
       Section, and/or any training otherwise required by OSHA regulations.

   (5) The SCM shall maintain detailed records of all training carried out pursuant to this
       section; shall provide such records to the TPA on a quarterly basis; and shall make
       such records available to the United States upon request.


I Affected Employees who are not Authorized Employees are not allowed to perform Servicing or Maintenance on
Machinery. However, because they may be in the vicinity when such Servicing or Maintenance occurs, Affected
Employees must receive this training for situational awareness.


                                                      6
     Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 19 of 21




I. LOTO COMPLIANCE INSPECTIONS AND REPORTS

  (1) Starting no later than 90 days after sentencing, for at least one hour per shift per week,
      the SCM shall perform LOTO Compliance Inspections in the areas of the AJIN
      Facility where Machinery is located to ensure compliance with AJIN's LOTO policies
      and procedures. The SCM shall document all violations of AJIN's LOTO policies and
      procedures, including but not limited to:

       (a) Any Employees performing Servicing or Maintenance on Machinery without
           following LOTO policies and procedures;

       (b) Any Employees who are not Authorized Employees performing Servicing or
           Maintenance on Machinery;

       (c) Any Authorized Employees who do not have Appropriate Device(s) on their
           person;

       (d) Any Employee who is operating or using any Machinery without having been
           trained on the LOTO procedures specific to that piece of Machinery; and

       (e) Any manger, supervisor, or team leader who observes a violation of a LOTO
           policy or procedure without taking action to stop the violation and discipline the
           Employee(s)in accordance with Paragraph E.1.c.

  (2) The SCM shall also review one hour per shift per week of video footage captured by
      cameras located in the areas ofthe AJIN Facility where Machinery is located and
      document all violations of AJIN's LOTO policies and procedures.

 (3) By no later than 15 days after the end of a calendar month, the SCM shall prepare a
     LOTO Compliance Report describing all violations of AJIN's LOTO policies and
     procedures documented during that calendar month — whether they were discovered
     during LOTO Compliance Inspections, video footage review, or by other means —
     including a description of the disciplinary action taken in response to those violations.
     If, in carrying out the LOTO Compliance Inspections or video footage review
     described in this section, the SCM or his/her designee identifies violations of OSHA
     regulations or requirements unrelated to LOTO that the SCM believes are not being
     addressed by AJIN, the SCM shall include in the LOTO Compliance Report a section
     describing "Other Non-LOTO Violations." The SCM shall maintain all LOTO
     Compliance Reports, transmit them to the TPA on a quarterly basis, and transmit them
     to the United States upon request.

  (4) The SCM may delegate the performance of LOTO Compliance Inspections, video
      footage review, and/or the preparation of the LOTO Compliance Report to another
      individual, upon approval by the TPA. However, all LOTO Compliance Reports must


                                               7
     Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 20 of 21




        be signed by the SCM.

  (5) At any time and without prior notice to AJIN, the TPA can conduct LOTO
      Compliance Inspections and review video footage. By no later than 60 days after the
      TPA is hired, and on at least a quarterly basis thereafter, the TPA shall conduct a
      LOTO Compliance Inspection without prior notice to AJIN.

J. MECHANISM FOR EMPLOYEES TO REPORT SAFETY CONCERNS

  (1) Within 60 days of the entry of the plea agreement, the SCM shall establish, publicize to
      all Employees, and post in a conspicuous place in the Facility a mechanism by which
      Employees may report(anonymously if the Employee so desires) any safety concerns —
      not limited to concerns about LOTO and/or concerns that this SCP is not being
      followed. Employees hired after this date shall be provided with information about this
      mechanism as part of their orientation.

  (2) The SCM shall review, investigate, and document in a timely fashion reports of safety
      concerns received from Employees and shall initiate, monitor, and document all actions
      taken as a result of such reports.

  (3) The SCM shall maintain records of Employee reports and the actions taken as a result
      of such reports, shall provide these records to the TPA on a quarterly basis, and shall
      make these reports available to the United States upon request.

K. TPA Audit Reports

  (1)    No later than 120 days after the TPA is hired, and on a semiannual basis thereafter, the
         TPA shall prepare and submit to the United States an Audit Report that addresses
         ARN's compliance with this SCP, including but not limited to the following:

        (a)   Whether AJIN's LOTO policies and procedures comply with all applicable OSH
              Act regulations and requirements and Section E of this SCP;

        (b) Whether AJIN is maintaining lists of Affected and Authorized
            employees in compliance with Section F of this SCP;

        (c)   Whether all Authorized Employees have been provided with Appropriate
              Device(s) in compliance with all applicable OSH Act regulations and
              requirements and Section G ofthis SCP;

        (d) Whether AJIN is carrying out LOTO training in compliance with all
            applicable OSH Act regulations and requirements and Section 14 of this SCP;

        (e)   Whether AJIN is carrying out LOTO Compliance Inspections and video
              footage review, and completing LOTO Compliance Reports in compliance



                                               8
    Case 3:20-cr-00093-SMD Document 16 Filed 09/02/20 Page 21 of 21




              with all applicable OSH Act regulations and requirements and Section H of this
              SCP;

        (f)   Any significant findings from LOTO Compliance Reports submitted pursuant to
              Section H of this SCP;

        (g) Whether Employees who have been found in violation of LOTO policies and
            procedures have been disciplined in accordance with the measures established
            pursuant to Paragraph E.1.c. of this SCP;

        (h) Any significant findings from any LOTO Compliance Inspections carried out by
            the TPA in accordance with Paragraph 1.5 of this SCP;

        (i)   Any Employee reports of safety concerns that the TPA does not believe
              have been adequately addressed in accordance with Paragraph J.2. of
              this SCP; and

        (j)   Any violation of any OSH Act regulation or requirement — including those not
              related to LOTO — observed by the TPA, or brought to the TPA's attention by
              the SCM or through a report of an Employee concern, that has not been remedied
              by AJIN.

  (2)    The TPA shall provide AJIN with a copy of all Audit Reports after they have been
         submitted to the United States.

L. ENHANCED OSHA OVERSIGHT

  (1)     If, based on any information provided to OSHA in Audit Reports or in documents
          requested by OSHA pursuant to this SCP, OSHA determines there are reasonable
          grounds to believe that a violation of a safety or health standard exits that threatens
          physical harm, or that an imminent danger exits, at the AJIN Facility:

        (a) AJIN shall allow OSHA personnel to inspect the AJIN Facility without a warrant
            and without advance notice, and OSHA may issue citations or take other lawful
            enforcement actions during such inspections;

        (b) OSHA will have access to and the right to require production of documents in the
            possession or control of AJIN, subject to limitations of privilege, which OSHA
            reasonably requires to determine AJIN's compliance with the OSH Act; and

        (c) OSHA will have the authority to interview any agent or employee of AJIN
            concerning any matter related to compliance with the OSH Act, subject to
            limitations of privilege. If requested by the agent or employee, the interview shall
            be private.




                                                9
